Title: To George Washington from Samuel Winslow, 28 June 1789
From: Winslow, Samuel
To: Washington, George

 

Sir
Portland [District of Maine] June 28th 1789

The Impost Bill creating a Necessity of Appointments, for the Collection & various regulating of the Revenue throughout the United States, and the peculiar Convenience of my Situation to act in some Department, induces me now to beseech Your Indulgence while I address You soliciting the Favor of an Appointment to the Office of Collector, or Comptroller which may fall within the Port or District wherein I reside.
I intreat You to pardon my intruding upon You a solicitation of this nature, unaccompanied by any Testimonials respecting my Character; but humbly request the Liberty of referring You to General Knox who has a perfect knowledge of me.
Most fervently praying that every Blessing may attend Your Person & Administration. I subscribe myself with profound Veneration Your most obedient humble Servant

Saml Winslow

